Case 2:19-CV-OO429-SVW-I\/|RW Document 65 Filed 03/29/19 Page 1 of 1 Page |D #:637

 

BERWISH LAW

PH]I.IP R. BERWISH, ESQ.

 

 

 

l 12 West 34th Street - 18th Floor Telephone: 800 - 547 - 87 l 7
New York, New York 10120 Facsimile: 888 - 743 - 4723

8 Faneuil Hall Marketplacc - 3'd Fl. E-mail: berwish@gmail.com
Boston, Massachusetts 02109 ~

March 29, 2019

The Honorable Stephen V. Wilson,
U.S. District Judge
United States District Courthouse
First Street Courthouse,
350 W. lst Street - Courtroom 10A - lOth Floor,
Los Angeles, California 90012

RE: NOAH BANK, ET. AL. vs. SUNDAY JOURNAL USA CORPORATION, et. al.
Civil Action No. 2:19-cv-00429-SVW-MRW

Request Adiournment of 4/22/19 Oral Argument To 4/29/19 For Medical Reasons

Dear Judge Wilson:

I Write to request a one Week adjournment of the oral argument on Defendants’ Anti-SLAPP
motion, presently scheduled for Monday, April 22, 2019, to Monday, April 29, 2019 (or such
other date as may be assigned by the court). _

Undersigned counsel is scheduled for rotator cuff surgery at Penn Medicine - Princeton
University Hospital, by Dr. Frederick S. Song of Princeton Orthopaedic Associates on April 15,
2019 and has been advised he should not fly for a period of two Weeks after surgery as flying

increases the risk of blood clots.

Defendants’ contend Plaintiffs’ will not be prejudiced by the brief delay.

ectfully
c K. all
Philip R. Berwish
Counsel for the Defendants

cc: David A. Cohen, Esq. (via ecf)
Robert J. Basil, Esq. (via ecf)

